


110 HR 2117 IH: To amend the Federal Food, Drug, and Cosmetic Act

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2117
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. Paul (for
			 himself, Mr. Burton of Indiana,
			 Mr. Shays,
			 Mr. Bartlett of Maryland, and
			 Mr. Duncan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act
		  concerning foods and dietary supplements, to amend the Federal Trade Commission
		  Act concerning the burden of proof in false advertising cases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Health
			 Freedom Protection Act.
		2.DefinitionsThe second sentence of subparagraph (1) of
			 section 201(g) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321(g)) is amended by inserting
			 including a claim to cure, mitigate, treat, or prevent disease,
			 after for which a claim,.
		3.Misbranded
			 foodSection 403(r) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 343(r)) is amended—
			(1)in subparagraph
			 (1)(B), by striking to a disease or a health-related condition
			 and inserting to the cure, mitigation, treatment, or prevention of any
			 disease or any health-related condition;
			(2)in subparagraph
			 (2)—
				(A)by amending clause
			 (G) to read as follows:
					
						(G)Publications of the
				United States Government shall not be subject to this subparagraph,
				subparagraph (3), or subparagraph 5(D). The Secretary shall take no action
				under this Act to restrict, limit, or impede the reprinting and distribution or
				sale of any publication of the United States Government (including ones
				published by or at the request of any department, agency, institute, center, or
				academy and including content characterizing the relationship of any nutrient
				to the cure, mitigation, treatment, or prevention of any disease). The
				Secretary shall not construe the distribution or sale of a publication of the
				United States Government in connection with the sale of a food or dietary
				supplement as evidence of an intent to sell that food or dietary supplement as
				a drug.
						;
				and
				(B)by amending clause
			 (H) to read as follows:
					
						(H)Accurate
				quotations from a publication of the United States Government referred to in
				clause (G) shall not be subject to this subparagraph, subparagraph (3), or
				subparagraph 5(D). The Secretary shall take no action under this Act to
				restrict, limit, or impede the use of accurate quotations from a United States
				Government publication that characterize the relationship of any nutrient to
				the cure, mitigation, treatment, or prevention of any disease. The Secretary
				shall not construe accurate quotations from a United States Government
				publication used in connection with the sale of a food or dietary supplement as
				evidence of an intent to sell that food or dietary supplement as a
				drug.
						;
				(3)in subparagraph
			 (3), by adding at the end the following:
				
					(E)The Secretary shall
				allow with reasonable and concise disclaimers not to exceed three sentences
				claims of the type described in subparagraph (1)(B) not authorized under this
				subparagraph or subparagraph (5)(D) unless the Secretary determines
				that—
						(i)there is no
				scientific evidence that supports the claim; and
						(ii)the claim is
				inherently misleading and incapable of being rendered nonmisleading through the
				addition of a disclaimer.
						The
				Secretary shall not use tests of consumer perception of product health benefits
				as a basis for a determination under subclause (ii). The Secretary shall bear
				the burden of proof by clear and convincing evidence on each element of this
				clause.(F)The Secretary
				shall not exclude studies concerning the treatment effects of nutrients on
				disease from the evaluation of any health claims under this subparagraph or
				subparagraph (1)(B) or (5)(D).
					(G)Notwithstanding
				any other provision of law, a member of an advisory committee under this Act
				may not, with respect to service on a committee evaluating a claim of the type
				described in subparagraph (1)(B), be granted an exemption under section 208(b)
				of title 18, United States Code (relating to personal financial
				interests).
					(H)Notwithstanding any
				prior decisions of the Secretary concerning the relationship of saw palmetto to
				benign prostatic hyperplasia, the relationship of omega-3 fatty acids and
				coronary heart disease, the relationship of omega-3 fatty acids and sudden
				death heart attack, the relationship of glucosamine or chondroitin sulfate and
				osteoarthritis, or the relationship of calcium and bone fractures, the
				following health claims are authorized for use on labels and in the labeling of
				all foods and dietary supplements containing those nutrients:
						(i)Saw Palmetto may
				improve urine flow, reduce nocturia and reduce voiding urgency associated with
				mild benign prostatic hyperplasia (an enlarged prostate).
						(ii)Omega-3 Fatty
				Acids may reduce the risk of coronary heart disease.
						(iii)Omega-3 Fatty
				Acids may reduce the risk of sudden death heart attack.
						(iv)Glucosamine may
				reduce joint stiffness and pain associated with osteoarthritis.
						(v)Chondroitin
				Sulfate may reduce joint stiffness and pain associated with
				osteoarthritis.
						(vi)Glucosamine and
				Chondroitin Sulfate may reduce joint stiffness and pain associated with
				osteoarthritis.
						(vii)Calcium may
				reduce the risk of bone
				fractures.
						;
			(4)in subclause (i)
			 of subparagraph (4)(A)—
				(A)in the first
			 sentence, by striking or (3)(B) and inserting , (3)(B),
			 or (3)(E); and
				(B)by striking
			 Not later than 100 days and all that follows through the end of
			 subclause (i) and inserting The Secretary shall promulgate regulations
			 authorizing or denying claims under subparagraph (3)(B), shall publish notice
			 of claims allowed or disallowed under subparagraph (3)(C) or (3)(E) no later
			 than 100 days after the petition for such claims is received by the Secretary,
			 and shall not seek or grant any extensions of that deadline. Any failure by the
			 Secretary to act within the 100-day period described in the preceding sentence
			 shall result in authorization or allowance, as applicable, of the petitioned
			 claim by operation of law.; and
				(5)in the matter
			 following clause (C) in subparagraph (6), by adding at the end the following
			 A statement for a dietary supplement under this subparagraph may include
			 words that are recognized as signs or symptoms of disease or that among their
			 commonly understood meanings imply the cure, mitigation, treatment, or
			 prevention of disease so long as the statement does not include the name of a
			 specific disease and is made in compliance with the requirements of clause (C).
			 A statement for a dietary supplement under this subparagraph may in support of
			 the statement refer to or cite a scientific publication that has a title or
			 contents that include the name of a specific disease or a sign or symptom of a
			 specific disease..
			4.Dietary
			 supplement labeling exemptionsSection 403B of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 343–2) is amended to read as follows:
			
				403B.Food and dietary supplement labeling
		  exemptionA truthful and nonmisleading scientific
				publication reprinted in its entirety and used in connection with the sale of a
				food or dietary supplement to consumers shall not be defined as labeling and
				shall not be deemed evidence of an intent to sell a drug. The Secretary shall
				not restrict in any way whatsoever the distribution of any publication exempt
				from labeling under this
				section.
				.
		5.Health
			 informationSection 5 of the
			 Federal Trade Commission Act (15
			 U.S.C. 45) is amended by adding at the end the following:
			
				(o)Advertising of
				Dietary Supplements and Dietary Ingredients
					(1)DefinitionsIn
				this subsection:
						(A)Dietary
				supplementThe term dietary supplement has the
				meaning given to that term in section 201(ff) of the
				Federal Food, Drug, and Cosmetic
				Act.
						(B)Dietary
				ingredientThe term dietary ingredient means an
				ingredient listed in clause (A) through (F) of section 201(ff)(1) of the
				Federal Food, Drug, and Cosmetic Act
				that is included in, or that is intended to be included in, a dietary
				supplement.
						(2)Exemptions from
				regulation as advertising
						(A)Insofar as a
				publication is exempt pursuant to Section 403B of the
				Federal Food, Drug, and Cosmetic
				Act, the publication is also exempt from regulation as
				advertising under this Act.
						(B)A truthful and
				accurate summary of the findings of a peer-reviewed medical, nutritional, or
				other scientific publication shall not be subject to regulation as
				advertising under this Act.
						(3)No implied
				claimsIn any investigation commenced by the Commission and in
				any adjudicative proceeding in which the Commission is a party, the Commission
				shall not attribute to an advertiser accused of false advertisement any
				advertising statement not actually made by that advertiser.
					(4)Notice,
				opportunity to cure, and burden of proof for investigation
						(A)Before the
				Commission authorizes an investigation of false advertisement by an advertiser
				of a dietary supplement or a dietary ingredient, the Commission shall send the
				advertiser a written Notice of Suspected Violation and Opportunity to
				Cure informing the advertiser of—
							(i)the precise
				advertising statement that the Commission suspects may be false or
				misleading;
							(ii)the scientific
				basis for the Commission’s view that any statement of health benefit may be
				false or misleading; and
							(iii)a date certain,
				not less than 30 days after the date of the advertiser’s receipt of the notice,
				by which the advertiser may voluntarily discontinue further use of the
				statement the Commission suspects may be false or misleading and, upon so
				doing, the advertiser shall not be subject to an investigation of false
				advertisement by the Commission for the statement.
							(B)The Commission
				shall not commence any investigation of an advertiser of a dietary supplement
				or a dietary ingredient to determine whether the advertiser has disseminated a
				false advertisement unless it possesses before the commencement of such
				investigation proof by a preponderance of the evidence that the advertisement
				is false and misleading.
						(5)Burden of proof
				for false advertisement casesIn any proceeding before a Court or
				the Commission in which an advertiser of a dietary supplement or a dietary
				ingredient is charged with deceptive advertising, the burden of proof shall be
				on the Commission to establish that the advertisement is false and misleading
				and that the advertisement actually causes consumers to be misled into
				believing to be true that which is demonstrably false. No order adverse to the
				advertiser shall be entered except upon the Commission satisfying that burden
				of
				proof.
					.
		
